Citation Nr: 0825325	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  03-08 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the right knee (limitation of 
flexion).

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee medial laxity.

3.  Entitlement to an initial evaluation in excess of 10 
percent for loss of extension of the right knee associated 
with osteoarthritis of the right knee, for the period prior 
to May 26, 2006.

4.  Entitlement to an initial evaluation in excess of 30 
percent for loss of extension of the right knee associated 
with osteoarthritis of the right knee, since May 26, 2006.

5.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the left knee.

6.  Entitlement to an evaluation in excess of 10 percent for 
tendonitis of the right wrist, status post release.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1973 to May 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional office (RO) in 
Houston, Texas, that assigned a 10 percent evaluation for 
osteoarthritis of the right knee under Diagnostic Code 5010-
5260 (limitation of flexion), and a noncompensable evaluation 
for osteoarthritis of the left knee, after granting service 
connection for same.  The RO also denied an increased 
evaluation for service-connected tendonitis of right wrist, 
status post release, evaluated as 10 percent disabling.

By a rating action dated in April 2003, the noncompensable 
rating assigned for osteoarthritis of the left knee was 
increased to 10 percent.  In September 2003, the veteran was 
assigned a separate compensable (10 percent) rating for 
medial laxity of the right knee under Diagnostic Code 5257.  
The effective date of those increases was January 31, 2001.

In February 2006, the Board remanded the case for additional 
development.  Thereafter, by a rating decision dated in July 
2006, a separate rating was awarded for loss of extension of 
the right knee under Diagnostic Code 5261, evaluated as 10 
percent disabling from May 22, 2003 to May 25, 2006, and as 
30 percent disabling from May 26, 2006, forward.

In June 2007, the Board denied the claim for an initial 
evaluation in excess of 20 percent for temporomandibular 
joint dysfunction (TMJ), but remanded the remaining claims so 
that the RO could obtain all available records relating to 
the appellant's claim for Social Security disability 
benefits.  Such records are now of record.


FINDINGS OF FACT

1.  The veteran's osteoarthritis of the right knee 
(limitation of flexion) is manifested by arthritis with 
noncompensable limitation of flexion and pain.

2.  The veteran's right knee medial laxity has been 
manifested by no more than slight recurrent subluxation or 
lateral instability.

3.  Prior to May 26, 2006, the veteran's limitation of right 
knee extension was manifested by no more than noncompensable 
limitation of extension and pain.

4.  Since May 26, 2006, the veteran's right knee extension 
has not been limited to more than 20 degrees.

5.  The veteran's osteoarthritis of the left knee is 
manifested by arthritis with no more than noncompensable 
limitation of motion and pain.  

6.  The veteran's tendonitis of the right wrist, status post 
release, has been manifested by tenosynovitis with 
noncompensable limitation of motion and pain; wrist ankylosis 
has not been shown.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess 10% for 
right knee osteoarthritis (loss of flexion) are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260 (2007).

2.  The criteria for an initial rating in excess of 10% for 
right knee medial laxity are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.7, 4.71a, DC 5257 (2007).

3.  Prior to May 26, 2006, the criteria for an initial rating 
in excess of 10% for loss of extension of the right knee 
associated with osteoarthritis of the right knee are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, DCs 5003, 5010, 5261 (2007).

4.  From May 26, 2006, the criteria for an initial rating in 
excess of 30% for loss of extension of the right knee 
associated with osteoarthritis of the right knee are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, DCs 5003, 5010, 5261 (2007). 

5.  The criteria for an initial rating in excess of 10% for 
osteoarthritis of the left knee are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, DCs 5003, 5010, 5260, 5261 (2007).

6.  The criteria for a rating in excess of 10% for tendonitis 
of the right wrist, status post release, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, DCs 5003, 5010, 5024, 5215 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The veteran's claims for initial evaluations in excess of 10 
percent for osteoarthritis of the right knee (limitation of 
flexion), in excess of 10 percent for right knee medial 
laxity, in excess of 10 percent for loss of extension of the 
right knee associated with osteoarthritis of the right knee, 
for the period prior to May 26, 2006, in excess of 30 percent 
for loss of extension of the right knee associated with 
osteoarthritis of the right knee, since May 26, 2006, and in 
excess of 10 percent for osteoarthritis of the left knee 
arise from her disagreement with the initial evaluations 
following the grant of service connection.  It has been held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

With respect to the claim for an evaluation in excess of 10 
percent for tendonitis of the right wrist, status post 
release, proper notice from VA must inform the claimant of 
any information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

A letter satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) was sent to the veteran in June 2007, 
subsequent to the initial RO decision that is the subject of 
this appeal.  [A letter was also sent in February 2001, but 
the Board does not find that this letter satisfied the notice 
requirements.]  The June 2007 letter informed the veteran of 
what evidence was required to substantiate the claim and of 
her and VA's respective duties for obtaining evidence.  

The Board acknowledges that the June 2007 VCAA letter sent to 
the veteran in connection with her increased rating claim 
does not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.  

The claim was then readjudicated in a December 2007 
supplemental statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification followed by readjudication of the 
claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).

Further, in this case, the veteran was provided with 
correspondence regarding what was needed to support her 
claim.  Specifically, the June 2007 VCAA notice letter 
advised the veteran that his statements and medical and 
employment records could be used to substantiate her claim, 
and the veteran can reasonably be expected to have understood 
the applicable diagnostic codes provided in the February 2003 
statement of the case, and the September 2003, July 2006, and 
December 2007 supplemental statements of the case.  Thus, 
given the June 2007, September 2003, July 2006, and December 
2007 VA correspondence, the veteran is expected to have 
understood what was needed to support her claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support her claim as reflected in her 
statements and correspondence, and the statements of her 
representative.  Specifically, at the veteran's VA joints 
examination in June 2001, the veteran stated that she was 
minimally involved in recreational activities in part because 
of the bilateral wrists.  At her May 2003 VA joints 
examination she indicated that she had difficulty dropping 
things, and difficulty using the thumbs.  She also noted that 
she was unable to work full time.  At her VA orthopedic 
examination in May 2006, the veteran stated that pain in the 
radial styloid area was exacerbated by fine motor tasks such 
as teeth brushing, buttoning clothes, folding towels, etc.  
She also stated that her symptoms affected her activities as 
a dental lab technician, and her ability to participate in 
recreational activities.  

In summary, the Board submits that the above statements and 
evidence demonstrate the veteran's knowledge of the need to 
be worse to support her claim for a rating in excess of 10 
percent for service-connected tendonitis of right wrist, 
status post release, with particular emphasis on an adverse 
impact on her daily life and employment, and that the notice 
deficiencies in this matter do not affect the essential 
fairness of the adjudication.  Therefore, the presumption of 
prejudice is rebutted, and no further development is required 
regarding the duty to notify.  

Next, VA has a duty to assist the veteran in the development 
of all of the claims.  This duty includes assisting her in 
the procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained service and VA treatment records, and the 
veteran's Social Security Administration (SSA) disability 
claim records.  The veteran was also afforded multiple VA 
examinations to support her increased rating claims, and 
neither the veteran nor her representative has argued that 
the most recent VA examinations are inadequate for rating 
purposes.  Significantly, neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Entitlement to initial Evaluations in excess of 10 
percent for Osteoarthritis of the Right Knee (Limitation of 
Flexion), 10 percent for Right Knee Medial Laxity, 10 percent 
for Loss of Extension of the Right Knee associated with 
Osteoarthritis of the Right Knee, for the period prior to May 
26, 2006, 30 percent for loss of Extension of the Right Knee 
associated with Osteoarthritis of the Right Knee, since May 
26, 2006, and 10 percent for Osteoarthritis of the Left Knee, 
and Entitlement to an Evaluation in excess of 10 percent for 
Tendonitis of Right Wrist, Status Post Release

A.  Background

Service connection for tendonitis of the right wrist, status 
post release was granted in an August 1980 rating decision, 
at which time a 10 percent rating was assigned, effective 
from May 1980.  Service connection for osteoarthritis of the 
right knee, post meniscectomy, and osteoarthritis of the left 
knee was granted with 10 percent and noncompensable ratings 
assigned, respectively, in a September 2001 rating decision.  

VA outpatient records from May 2001 reflect that right wrist 
examination revealed a well-healed moderately painful, 
transverse wrist crease incision with residual pain.  

VA joints examination in June 2001 revealed that the veteran 
was minimally involved in recreational activities in part 
because of her bilateral wrists and bilateral knees.  She 
reported an injury to her knees while playing softball in 
service.  Thereafter, she underwent right knee surgery at a 
VA hospital in the form of meniscectomies and chondroplasties 
in 1998.  Since May of 1999, she had been in a derotational 
right knee brace.  She continued to have bilateral knee pain 
and bilateral hand and wrist pain and stiffness.  Physical 
examination revealed a right thumb first dorsal compartment 
release scar.  There was moderate limitation of wrist and 
thumb motion, particularly with difficulty posing her thumb 
to the lesser digits.  Bilateral wrist dorsiflexion was to 50 
degrees, and palmar flexion to 40 degree, which was limited 
as noted above.  Each of the veteran's knees exhibited 
crepitant range of motion with well-healed surgical scars on 
the right.  The range of motion was from 0 to 120.  There was 
hypersensitivity on examination.  There was no effusion or 
joint line tenderness.  She had questionable anterior 
collateral ligament (ACL) laxity on the right, but this was 
considered difficult to assess due to guarding.  X-rays of 
the right knee were found to reveal moderate osteoarthritis, 
and x-rays of the left knee revealed mild [arthritis] of the 
bilateral hands and wrists.  The diagnosis was right knee 
post meniscectomy osteoarthritis, moderate, left knee 
osteoarthritis, mild, bilateral wrist and hand stiffness, 
chronic deQuervain's tenosynovitis bilaterally, status post 
right first dorsal compartment release while in the service, 
and progressive left deQuervain.

June 2001 peripheral nerves examination revealed a diagnosis 
of bilateral wrist pain secondary to chronic tendinitis, but 
no evidence of carpal tunnel syndrome.

An April 2003 rating decision increased the rating for the 
veteran's osteoarthritis of the left knee to 10 percent, 
effective from January 31, 2001.

VA joints examination in May 2003, the veteran's indicated 
that she had difficulty dropping things, and difficulty using 
the thumbs.  It was also noted that the veteran was unable to 
work full time.  The veteran wore braces on both sides, and a 
medial underweighting brace on the right.  Physical 
examination of the right wrist revealed extension was to 55 
and flexion to 40.  Radial deviation was at 25 degrees and 
ulnar deviation was at 15 degrees.  Examination of the right 
knee revealed mild effusion and mild medial laxity, and a 
well-healed medial incision.  The range of motion was from 10 
to 135 and the right quad was 17 1/4.  The left knee range of 
motion was from 0 to 135 degrees without effusion.  There was 
mild crepitation on the right but none on the left side.  The 
left side was 16 3/4.  X-rays of the right hand were normal, 
and x-rays of the left hand revealed degenerative arthritis 
of the carpometacarpal joint.  X-rays on the right knee 
revealed moderate degenerative joint space narrowing and 
degenerative spurring.  The veteran was also noted to have a 
subluxatable patella with overlap in lateral shifting, 
bilaterally.  The diagnosis included degenerative arthritis 
of the right knee, first dorsal compartment problems, both 
right and left, moderate, with limitation of activity, and 
degenerative arthritis of the carpometacarpal joint of the 
left thumb.

VA outpatient treatment records from August 2003 reflect that 
the veteran's complaints included parasthesias of the 
fingers.  The tingling and numbness was reportedly positional 
and located over the skin of her operation sites.  The 
veteran also complained of pain in the knees, noting that he 
had undergone arthroscopic surgery on the right knee.  X-rays 
revealed degenerative joint disease (DJD) in the bilateral 
first metacarpophalangeal joint, number, right fifth finger, 
and bilateral DJD of the knees.  The overall assessment 
included DJD involving the hand and knees, and possible 
erythromaeralgia in the hand.  

A September 2003 rating decision granted service connection 
for right knee medial laxity, and assigned a 10 percent 
rating, effective from January 2001.

VA treatment records from September 2004 reflect a chief 
complaint of chronic right knee pain.  The veteran also noted 
that the knee was swollen and that it was difficult to get 
the brace around the knee due to swelling.  The impression 
was post-traumatic right knee degenerative change and lateral 
soft tissue calcification, and mild left medial degenerative 
change.  In December 2004, it was noted that there had been a 
recent incident where the veteran at first believed that she 
had fallen due to her left knee, however, the impression was 
cerebrovascular accident with left arm and possibly lower 
left leg weakness. 

In April 2005, the veteran reported that her dog had struck 
the lateral aspect of her right knee.  Examination revealed 
mild swelling with lateral joint tenderness, and while the 
joint was considered stable with full extension, a decrease 
in flexion was noted.  The impression was acute on chronic 
right knee pain.  The veteran was to continue to wear her 
brace.  An April 2005 VA x-ray of the right knee was 
interpreted to reveal degenerative changes involving the 
right knee joint.  X-rays from July 2005 again revealed 
degenerative changes in the right knee joint.  In May 2006, 
the veteran reported falling due to her right knee.  The 
assessment included osteoarthritis involving the knee.  

At the veteran's VA orthopedic examination in May 2006, the 
examiner reviewed the veteran's claims file in its entirety.  
It was noted that the veteran had problems with her right 
wrist since a hyperextension injury to her right thumb in 
1977.  She was evaluated by the orthopedic clinic not long 
after her injury with various diagnoses.  The veteran was 
felt to have possible carpal tunnel syndrome, possible 
osteoarthritis at the base of the right thumb, possible 
deQuervain's stenosing tenosynovitis, and possible 
ligamentous injury to the corpus.  Following additional 
examination by the head of the orthopedic service, a service 
physician rendered the diagnosis of deQuervain's 
tenosynovitis, and following two injections without relief, 
the veteran underwent surgical release of the first dorsal 
compartment tendons in March 1980.  The veteran stated that 
the pain was localized in the radial styloid area was 
exacerbated by fine motor tasks such as teeth brushing, 
buttoning clothes, folding towels, etc.  She also stated that 
her symptoms affected her activities as a dental lab 
technician, and her ability to participate in recreational 
activities.

With regard to the veteran's knee condition, the veteran's 
right knee pain was noted to be more pronounced than the 
left.  On the right, she described a constant dull ache along 
the anterior aspect of the knee and just below the kneecap.  
On the left, it was similar but not as intense.  The level of 
pain would increase with activity.  She also reported a 
sensation of weakness in both knees.  She compensates for 
this by leaning to her left.  Two to three times a week, she 
would awaken with her right knee locked in a flexed position 
and she would have to get out of bed to straighten it.  The 
right knee would also constantly swell, whereas the left 
would only swell with activity.  She had an arthroscopic 
procedure on the right knee in 1998.  The veteran denied any 
flare-ups of pain in either knee.  The veteran used a brace 
on the right knee in service and used one for several years 
after service, but did not currently do so.  The veteran 
denied dislocations or subluxations in either knee.  The 
veteran was not currently employed.  Recreational activities 
such as dancing, water-skiing, and horseback riding were all 
stopped due to knee pain on the right.  

Physical examination of the right wrist demonstrated a well-
healed transverse scar which was located just at the right 
radial styloid.  It measured 2 centimeters.  There was 
diffuse tenderness which extended over the entire radiocarpal 
and radioulnar joints.  The range of motion of the right 
thumb showed planar abduction to be normal at 0 to 50 degrees 
with the same motions on the left thumb.  Wrist range of 
motion with right to left testing was dorsiflexion of 0-80 
degrees bilaterally, palmar flexion of 0-85 degrees 
bilaterally, ulnar deviation of 0-40 degrees bilaterally, and 
radial deviation of 0-20 degrees bilaterally.  The veteran 
did not complain of pain on motion and active and passive 
ranges were the same.  The veteran was able to make a 100 
percent fist.  There was slight hypoesthesia on the ulnar 
digital aspect of the right index finger.  She had 
significant tenderness to palpation and percussion of the 
right carpal tunnel and 4 centimeter proximal and distal to 
the transverse wrist ligament.  Neurovascular examination in 
the right hand was normal except for the palmar numbness in 
the ulnar digital aspect of the index finger.  

Examination of the veteran's knees revealed a moderate 
antalgic gait on the right side.  The veteran did demonstrate 
facial grimacing during the entire examination of her right 
knee and there was mild cocontraction of the muscles in the 
right lower extremity during the examination.  She had a 
well-healed curvilinear incision along the medial aspect of 
the right knee.  Arthroscopic portals were also visible on 
the anterior aspect of the right knee.  All scars were well-
healed, nonadherent, and nontender.  Active range of motion 
of the right knee was from -5 to 130 degrees, and passive 
range of motion was from -5 to 135 degrees.  There was 
quadriceps atrophy of approximately 1 centimeter less on the 
right than the left thigh.  There was no evidence of 
ligamentous laxity in the right knee.  There was mild 
pseudolaxity of the medial collateral ligament consistent 
with medial joint space narrowing, but Lachman's was negative 
and posterior cruciate ligament and lateral collateral 
function was intact.  There was no joint effusion or 
synovitis and the maximum area of tenderness to palpation was 
along the medical joint line.  

Examination of the left knee was fairly benign.  There was 
active range of motion from 0-140 degrees, and passive of 0-
140 degrees.  There was no ligamentous laxity in the 
collateral ligaments, anterior or posterior cruciate 
ligaments.  Lackman's was negative as was McMurray's, and the 
only positive physical finding was mild pain with 
patellofemoral compression most noticeable at about 30 
degrees of flexion.  There was no effusion, synovitis, and 
there was no localized joint tenderness along the medial or 
lateral joint lines.  The patellofemoral joint tenderness was 
mainly with compression.  X-rays of the right knee showed 
progression of right knee medical compartment osteoarthritic 
changes with joint space narrowing as compared with x-rays 
taken in 2003.  The left knee films were essentially normal 
and there was no change since 2003.  The right hand x-rays in 
2005 showed mild osteoarthritis primarily in the proximal 
interphalangeal and distal interphalangeal joints of digits 
II, III, IV, and V.  She had thumb metacarpophalangeal joint 
osteoarthritic changes and there was evidence of an old right 
fifth metacarpal neck fracture, healed in slight palmar 
angulation.  X-rays of the right wrist taken at this time 
showed no osteoarthritic changes in the right wrist and no 
significant progression from the 2005 hand x-rays.  

The diagnosis was post-traumatic arthritis of the right knee, 
progressive, moderately severe, chondromalacia of the left 
knee, stable, without evidence of progression, first dorsal 
compartment tenosynovitis, chronic (deQuervain's syndrome), 
postoperative first dorsal compartment release, right wrist, 
resolved, osteoarthritis of the right thumb 
metacarpophalangeal joints and the proximal and distal 
interphalangeal joints of digits II through V, and mild, 
chronic flexor tenosynovitis affecting digits II, III, IV and 
V.  In his discussion, the examiner noted the progression of 
the veteran's left knee disability.  He found objective 
clinical evidence that function was additionally limited by 
pain and would estimate that as a result of the 
osteoarthritic changes in the medial compartment of her right 
knee, that her range of motion would show further decrease 
with prolonged walking, most likely in the range of motion of 
-20 to 100 degrees of flexion.  The veteran also demonstrated 
evidence of fatigue and lack of endurance with repetitive 
activity, but of these considerations, the examiner stated 
that the pain described above had the greatest impact.

With regard to the left knee, the examiner stated that the 
veteran's subjective complaints were not supported by 
objective clinical findings.  She had essentially a normal 
knee except for mild chondromalacia of the patellofemoral 
joint.  There had not been any progression radiographically.  
The examiner also found no objective clinical evidence that 
function was additionally limited by pain, fatigue, weakness 
in coordination or lack of endurance in that her current 
examination was essentially normal except for mild crepitus 
at the patellofemoral joint.  The veteran's subjective 
symptoms were not borne out by clinical examination.

As for the right wrist, the deQuervain's syndrome was noted 
to have resolved.  Her current complaints were related to age 
and activity-related osteoarthritis in the thumb, 
metacarpophalangeal joint, and the proximal and distal 
interphalageal joints of the right hand.  These 
osteoarthritic changes were most likely the result of the 
veteran's activities after she left the military as there 
were no complaints of "global" right hand pain while she 
was on active duty and evaluation for such conditions as 
carpal tunnel syndrome and rheumatologic conditions were 
ruled out by diagnostic studies performed while she was on 
active duty.  The deQuervain's syndrome was completely 
resolved with mild tenderness at the scar.  The examiner 
found some objective clinical evidence that function was 
additionally limited by pain, but there was no evidence of 
limitation by fatigue, weakness, incoordination, or lack of 
endurance.  The pain limitation was primarily with direct 
palpation, i.e., squeezing of the flexor tendons of the right 
hand and, as discussed above, this condition was not related 
to or secondary to any condition for which the veteran was 
service connected.  There was no correlation between her 
current physical examination, subjective complaints, and the 
diagnosis of first dorsal compartment tenosynovitis.  There 
was also no evidence that pain could significantly limit 
function or repeated use.  

With regard to the veteran's knees, the examiner stated that 
the cartilage of the right knee was not "dislocated."  
However, she did report episodes of locking due to 
osteoarthritic destruction of the articular surfaces and 
absence of the medial meniscus.  The veteran also had pain, 
but there was no evidence of effusion to the joint.  There 
was also no evidence of lateral instability or subluxation in 
either knee.  As noted above, the left knee examination was 
essentially normal.  The examiner reiterated that there was 
no evidence that pain in either knee could significantly 
limit functional ability during periods of repetitive use.  

VA treatment records in July 2006 reflect that the veteran 
had complaints of increased back and knee pain.  The 
assessment included osteoarthritis involving the knee.  

A July 2006 rating decision granted a separate 10 percent 
rating for loss of right knee extension, effective from May 
2003, and a 30 percent rating, effective from May 26, 2006.

VA treatment records from June 2007 reflect that the veteran 
was to be provided with a new knee brace and wrist splints.  

        B.  Analysis

        1.  Knees

As was noted previously, the veteran is currently in 
possession of separate 10 percent ratings for osteoarthritis 
of the right knee (limitation of flexion), right knee medial 
laxity, loss of extension of the right knee associated with 
osteoarthritis of the right knee, for the period prior to May 
26, 2006, 30 percent for loss of extension of the right knee 
associated with osteoarthritis of the right knee, since May 
26, 2006, and 10 percent for osteoarthritis of the left knee.  
As will be shown more fully below, the Board finds that the 
evidence of record is against an increase in any of 


the currently assigned ratings or additional separate ratings 
at any point since the original grant of service connection 
for the veteran's right and left knee disorders.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  

        a.  Surgical Scars of the Right Knee

The Board will initially turn to the veteran's surgical 
scaring on the right knee, a well-healed curvilinear incision 
along the medial aspect of the right knee, and arthroscopic 
portals on the anterior aspect of the right knee.  However, 
all of the right knee scars have been shown to be well-
healed, nonadherent, and nontender.  Thus, the Board finds 
that the evidence is against a compensable rating for this 
disability at any point in time.  There is no evidence that 
this scarring limits the function of the veteran's right knee 
under 38 C.F.R. § 4.118, Diagnostic Code 7805 (in effect 
before and after August 2002), and there is no evidence at 
any time that the scarring was tender and painful on 
objective demonstration, or painful on examination, so as to 
make the veteran eligible for a 10 percent rating under 
either the former or current version of Diagnostic Code 7804.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (in effect before and 
after August 2002).  In addition, the scarring has at no time 
been described as disfiguring, poorly nourished, deep, 
ulcerative, or to cover a sufficient area so as to entitle 
the veteran to a compensable rating under the former or 
current provisions of 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, and 7803 (in effect before and after August 
2002).  Consequently, the Board must conclude that a 
preponderance of the evidence is against a compensable rating 
for the veteran's incisional scarring on the right knee.  


        b.  Osteoarthritis of the Right Knee 
(Limitation of Flexion)

The veteran is currently in receipt of a 10 percent for right 
knee osteoarthritis, and the evidence is clearly against 
entitlement to a higher rating.  In this regard, at worst, 
the evidence of record reflects only noncompensable 
limitation of flexion.  More specifically, even when the 
examiner (May 2006 VA examiner) considered the veteran's 
additional limitation of motion due to pain, the veteran's 
range of flexion was found to be additionally reduced from 
130 degrees to 100 degrees, and this is noncompensable under 
the applicable rating criteria.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).  Therefore, while a 10 percent 
rating may be assigned for noncompensable limitation of right 
knee motion with arthritis and pain under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2007), the Board finds that a 
rating in excess of 10 percent for the veteran's arthritis of 
the right knee is not warranted.  The veteran's limitation of 
extension in the right knee has already been assigned a 
separate rating of 10 percent and will be addressed more 
fully below.  There is also no additional uncompensated loss 
of right knee motion that would permit a higher rating based 
on pain.  See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Again, the range of motion of 
the right knee is noncompensable under Diagnostic Code 5260, 
and the currently assigned 10 percent rating already takes 
into account the veteran's pain and functional impairment due 
to that pain.  

        c.  Right Knee Medial Laxity

The evidence is also found to be clearly against entitlement 
to an initial rating in excess of 10 percent for the 
veteran's right knee medical laxity.  In this regard, it 
should first be noted that instability of the knee is 
governed by 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007), 
which provides a 10 percent rating for slight recurrent 
subluxation or lateral instability of the knee, a 20 percent 
rating is provided for moderate recurrent subluxation or 
lateral instability, and severe recurrent subluxation or 
lateral instability warrants a 30 percent rating.  Here, the 
evidence at no time demonstrates symptoms consistent with 
either moderate or severe recurrent subluxation or lateral 
instability.  Although the veteran has some right quadriceps 
atrophy, and has periodically complained of right knee 
weakness and used a right knee brace, VA joints examination 
in June 2001 revealed only questionable ACL laxity on the 
right, and VA joints examination in May 2003 revealed only 
mild knee effusion and medial laxity.  In addition, VA 
orthopedic examination in May 2006 revealed that the veteran 
complained of no dislocations or subluxations, the right knee 
was specifically found to exhibit no evidence of subluxation 
or lateral instability, there was no evidence of ligamentous 
laxity in the right knee, and while there was mild 
pseudolaxity of the medial collateral ligament consistent 
with medial joint space narrowing, the examiner noted that 
Lachman's was negative and posterior cruciate ligament and 
lateral collateral function was intact.  Consequently, the 
Board finds that a preponderance of the evidence is clearly 
against entitlement to an initial rating in excess of 10 
percent for the veteran's right knee under Diagnostic Code 
5257.

        d.  Loss of Right Knee, Both Before And After 
May 26, 2006

In July 2006, the veteran's right knee disability was found 
to warrant a separate 10 percent rating for loss of extension 
of the right knee pursuant to VAOPGCPREC 9-04, effective from 
May 2003, and a 30 percent rating effective from May 2006.  
The evidence is against entitlement to an increased rating 
for loss of extension of the right knee either before or 
after May 26, 2006.  Under 38 C.F.R. § 4.71a, DC 5261, a 10 
percent evaluation is warranted where knee extension is 
limited to 10 degrees.  A 20 percent evaluation is warranted 
where knee extension is limited to 15 degrees.  A 30 percent 
evaluation is warranted where knee extension is limited to 20 
degrees.  A 40 percent evaluation is warranted where knee 
extension is limited to 30 degrees.  A 50 percent evaluation 
is warranted where knee extension is limited to 45 degrees.  
However, at no time prior to May 2006, was extension of the 
right knee shown to be limited to 20 degrees.  In June of 
2001, right knee range of motion was from 0 to 120 degrees, 
and in May 2003, it was from 10 to 135 degrees.  In addition, 
at no time prior to May 2006 was there a showing of 
additional noncompensated limitation of right knee extension 
beyond the limitation at 10 degrees, so as to warrant an 
increase due to pain pursuant to 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca.  

As for the period after May 26, 2006, as was noted 
previously, at the time of the May 26, 2006 VA examination, 
the range of extension of the right knee was found 



to be additionally reduced from -5 degrees of extension to -
20 degrees, based on the veteran's pain.  At no time has 
extension been shown to be limited to 30 degrees.  In 
addition, pain has already been taken into account in order 
to justify the current 30 percent rating, and cannot provide 
a basis for an even higher evaluation, especially without a 
demonstration of additional uncompensated limitation of 
extension.  Thus, the Board also finds that the evidence is 
against a rating in excess of 30 percent for the loss of 
extension of the right knee after May 26, 2006.

        e.  Osteoarthritis of the Left Knee

The veteran is also currently in receipt of a 10 percent for 
left knee osteoarthritis, and as was the case with the 
veteran's right knee arthritis, the evidence is against a 
higher rating for this disability.  At worst, the evidence of 
record reflects only some noncompensable limitation of 
flexion, with ranges of 0 to 120 degrees in June 2001, 0 to 
135 degrees in May 2003, and 0 to 140 degrees in May 2006.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).  Therefore, 
while a 10 percent rating may be assigned for noncompensable 
limitation of left knee motion with arthritis and pain under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2007), the 
Board finds that a rating in excess of 10 percent for the 
veteran's arthritis of the left knee is not warranted.  
Extension limited to 0 degrees warrants a 0 percent rating 
under Diagnostic Code 5261, and flexion limited to 120 
degrees does not even meet the criteria for a 0 percent 
rating under Diagnostic Code 5260.  Therefore, there is no 
basis to award a higher and/or separate rating for limited 
left knee flexion or extension.  See VAOPGCPREC 9-04.  There 
is also no additional uncompensated loss of right knee motion 
that would permit a higher rating based on pain.  See 
38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Finally, there is also no evidence of left 
knee instability that would permit a separate rating for 
recurrent subluxation and lateral instability under 
Diagnostic Code 5257.  



        2.  Right Wrist

        a.  Surgical Scar of the Right Wrist

The Board will first turn to the veteran's surgical scaring 
on the right wrist, a well-healed transverse scar which was 
located just at the right radial styloid, measuring 2 
centimeters.  However, the right wrist scar has been shown to 
be well-healed, and while there was some indication that the 
veteran's incisional scar was painful in May 2001, the record 
otherwise reflects that there is pain in the area of the scar 
but not the scar itself.  Thus, the Board finds that the 
evidence is against a compensable rating for this disability 
at any point in time.  There is no evidence that this 
scarring limits the function of the right wrist under 
38 C.F.R. § 4.118, Diagnostic Code 7805 (in effect before and 
after August 2002), and the evidence is against a finding 
that the scarring was tender and painful on objective 
demonstration, or painful on examination, so as to make the 
veteran eligible for a 10 percent rating under either the 
former or current version of Diagnostic Code 7804.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (in effect before and after 
August 2002).  In addition, the scarring has at no time been 
described as disfiguring, poorly nourished, deep, ulcerative, 
or to cover a sufficient area so as to entitle the veteran to 
a compensable rating under the former or current provisions 
of 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, and 7803 
(in effect before and after August 2002).  Consequently, the 
Board must conclude that a preponderance of the evidence is 
against a compensable rating for the veteran's incisional 
scarring on the right wrist.

        b.  Tendonitis of Right Wrist, Status Post 
Release

The veteran's right wrist disorder has been assigned a 10 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5024 
(2007), which provides that synovitis is to be rated as 
arthritis.  Thus, with results of noncompensable limitation 
of dorsiflexion and palmar flexion as demonstrated by 
examination results such as those obtained in May 2003, the 
veteran was at least entitled to a 10 percent rating under 
Diagnostic Code 5024.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5215, which provides a 10 percent rating for wrist 
dorsiflexion (extension) of less than 15 degrees, and a 10 
percent rating for wrist palmar flexion limited in line with 
the 

forearm.  There is also no additional uncompensated 
limitation of the right wrist that can provide a basis for 
the assignment of a higher rating based on pain on functional 
use.  As there is no evidence of ankylosis, there is no basis 
for a rating in excess of 10 percent pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214 (2007).

The Board has also considered diagnostic criteria outside of 
the criteria for the wrist, such as those applicable to the 
thumb.  However, the right thumb has also not been found to 
be ankylosed, and to the extent there is arthritis in the 
thumb, the May 2006 VA examiner specifically found that the 
arthritis in the thumb was not related to the veteran's 
service-connected tendonitis of the right wrist.  Similarly, 
while the examiner also found some evidence of numbness, this 
was also not related to the service-connected right wrist 
disability, and there is therefore no basis to consider a 
separate rating for nerve damage.  In fact, the May 2006 VA 
examiner concluded that the veteran's deQuervain's syndrome 
had now resolved.  

In summary, the Board finds that a preponderance of the 
evidence is also against entitlement to a rating in excess of 
10 percent for the veteran's tendonitis of the right wrist, 
status post release.

        3.  Extraschedular Consideration

Finally, the veteran has not been hospitalized for her knee 
or right wrist disabilities.  She has been awarded disability 
benefits from the Social Security Administration due in part 
to a wrist condition (but not for her bilateral knee 
disabilities).  In any event, the existing schedular rating 
is already based upon the average impairment of earning 
capacity and is intended to be considered from the point of 
view of the veteran working or seeking work.  The ratings 
currently assigned to the veteran's service-connected 
bilateral knee and right wrist disabilities in the present 
case adequately contemplate any occupational impairment that 
she has a result of these disorders.  A referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.  38 C.F.R. § 3.321 (b)(1).  


ORDER

Entitlement to an initial rating in excess of 10% for 
osteoarthritis of the right knee (limitation of flexion), is 
denied.

Entitlement to an initial rating in excess of 10% for right 
knee medial laxity is denied.

Entitlement to an initial rating in excess of 10% for loss of 
extension of the right knee associated with osteoarthritis of 
the right knee, for the period prior to May 26, 2006, is 
denied.

Entitlement to an initial rating in excess of 30% for loss of 
right knee extension associated with right knee 
osteoarthritis, since May 26, 2006, is denied.

Entitlement to an initial rating in excess of 10% for 
osteoarthritis of the left knee is denied.

Entitlement to a rating in excess of 10% for tendonitis of 
the right wrist, status post release, is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


